Mr. Justice Campbell
delivered the opinion of tbe court:
This action was consolidated for trial with No. 4713, Denver Consolidated Elec. Co. v. Clifton Wood Walters, ante, p. 301, and tbe two were tried as one action, though separate verdicts were returned in each case for tbe respective plaintiffs, from which tbe defendant appealed.
Tbe two causes were tried upon tbe same evidence at tbe same time, and submitted to the jury under the same instructions. Precisely tbe same questions of fact and law are involved in both. Tbe decision there controls here, and tbe judgment accordingly is reversed and tbe cause remanded.

Reversed.

Chief Justice Steele and Mr. Justice G-abbert concur.